Citation Nr: 0522689	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-00 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the amount of $32,513.01.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to May 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 decision by the Committee on Waivers and 
Compromises (Committee) of the VA Regional Office (RO) to 
deny waiver of recovery of an overpayment of compensation 
benefits in the amount of $32,513.01.  The veteran perfected 
an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

According to the documents in the claims file, the veteran 
was overpaid $32,513.01 in compensation benefits from June 
1995 to August 1997 because he was incarcerated and was not 
entitled to the full amount of his compensation benefits.  In 
his December 2002 substantive appeal he asserted that he was 
not overpaid as claimed by VA.  He appears, therefore, to be 
challenging the existence of the overpayment.  The issue of 
the validity of the overpayment must be resolved prior to 
consideration of the issue of waiver of recovery of the 
overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  Although a 180-day time limit applies to the 
veteran's request for waiver of recovery, there is no time 
limit pertaining to his challenge of the validity of the 
overpayment.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that the issues of the validity of 
the overpayment and waiver of recovery are inextricably 
intertwined, and that the Board errs in considering one issue 
when the other issue is unresolved.  Furthermore, in order to 
resolve the validity of the debt, the claims file must be 
documented with the calculation as to how the amount of the 
overpayment was determined.  See Narron v. West, 13 Vet. App. 
223 (1999).  That calculation is not shown in the veteran's 
claims file.

Accordingly, the case is remanded for the following:

1.  The RO should provide the veteran an 
audit of the benefits he received and the 
benefits to which he was entitled during 
the time period relevant to the 
overpayment.  A copy of that audit should 
be included in the claims file.

2.  The RO should request from the VA 
Debt Management Center, or any other 
appropriate source, a copy of the 
original notice informing the veteran of 
the existence of the overpayment of 
$32,513.01 and his right to request 
waiver of recovery.  If a copy of the 
notice is not available, the claims file 
should be documented to that effect.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the 
Committee should re-adjudicate the issue 
of waiver of recovery of the overpayment.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


